BRF S.A. A Publicly Traded Company with Authorized Capital CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 MINUTES OF THE EXTRAORDINARY AND ANNUAL GENERAL MEETING HELD ON APRIL 3, 2014 (Drafted in summarized form pursuant to Article 130, Paragraph 1 of Law 6.404/76) DATE, TIME AND PLACE : April 3, 2014, at 11:00 a.m. at the Company’s registered offices at Rua Jorge Tzachel, 475 in the city of Itajaí, state of Santa Catarina. ATTENDANCE : Shareholders representing 74.34% of the voting capital attended the meeting. representatives of the Company attending the meeting: the Global Chief Executive Officer, Cláudio Eugênio Stiller Galeazzi for the São Paulo corporate office; the Vice President – Finance and Investor Relations, Augusto Ribeiro Junior, the Vice President - Human Resources, Gilberto Orsato, and representing the members of the Fiscal Council, Attilio Guaspari. Also present were Messrs. Luiz Carlos Passetti and Ricardo Criscuolo Peçanha, representing Ernst & Young Terco Auditores Independentes S.S. and Marcus de Freitas Henriques of Escritório Carvalhosa & Eizirik Advogados. CONVENING NOTICE: Published in the Valor Econômico (national edition) newspapers on February 28, 2014, and on March 3 and 4, 2014, on March 5, 6 and 7, 2014, Diário Oficial do Estado de Santa Catarina (the Official Gazette of the State of Santa Catarina), Diário Catarinense, on March 1, 3 e 4, 2014, and. FINANCIAL STATEMENTS : Published in the Diário Oficial do Estado de Santa Catarina , in Valor Econômico (national edition) and in the Diário Catarinense of February 28, 2014. CHAIR: Sérgio Ricardo Silva Rosa , Vice Chairman of the Board of Directors, and Edina Biava, Secretary. AGENDA OF THE DAY: In an Extraordinary General Meeting – To amend the Corporate Bylaws to (i) complement item “d” and to include item “l” in Article 3, sole paragraph, modifying the activities that can be conducted by the Company in support of its corporate purpose; (ii) adapt the wording of Article 18, item 11, of Article 26 and include Article 27 as a result of the eatablishment of the statutory Audit Committee; (iii) adapt the wording of Article 20, caption sentence and Paragraph 3, and of Article 21, items 1, 2 and 4 and of articles 23 and 24 and paragraphs to reflect the change of position of the Global Chief Executive Officer; and (iv) renumber the chapters and articles subsequent to the aforementioned statutory amendments made pursuant to management’s proposal. In the Annual General Meeting – 1. To examine and vote the Management Report, the Financial Statements and other documents relating to the fiscal year ended December 31, 2013 and deliberate on the use of the Net Profit for such fiscal year; 2. To ratify the distribution of shareholders’ remuneration as decided by the Board of Directors; 3. To elect the Fiscal Council. In an Extraordinary General Meeting – 1. To ratify the appointment of members of the Board of Directors elected at the Board of Directors Meetings of November 14, 2013 and February 27, 2014; 2. To establish the annual and aggregate compensation of management and the members of the Fiscal Council; 3. To a pprove certain amendments to the Stock Options Plan ; 4. To a pprove the Stock Options Performance Plan. RESOLUTIONS : Initially, the shareholders attending the meeting resolved that the minutes were to be drafted in summarized format pursuant to the first paragraph of Article 130, Law 6404/76. Following discussion related to matters contained in the agenda of the day, the Company’s shareholders decided on a majority vote as follows, the votes against and abstentions being duly registered: In the EXTRAORDINARY GENERAL MEETING: 1. To amend the Corporate Bylaws to (i) complement item “d” and to include item “l” in Article 3, sole paragraph, modifying the activities that can be conducted by the Company in support of its corporate purpose; (ii) adapt the wording of Article 18, item 11, of Article 26 and include Article 27 as a result of the establishment of the statutory Audit Committee; (iii) adapt the wording of Article 20, caption sentence and Paragraph 3, and of Article 21, items 1, 2 and 4 and of articles 23 and 24 and paragraphs to reflect the change of position of the Global Chief Executive Officer; and (iv) renumber the chapters and articles subsequent to the aforementioned statutory amendments made pursuant to management’s proposal. The amended and restated Corporate Bylaws shall become an integral part of these minutes as Attachment I. In the ANNUAL GENERAL MEETING: 1. To approve the Management Report, the Financial Statements and other documents relating to the fiscal year ended December 31, 2013 and decide on the use of the
